DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/221,535 filed 04/02/2021.
Claims 1-20 are pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,671,699 and claims 1-20 of U.S. Patent No. 10,990,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patents and the instant Application are claiming common subject matter, as follows:
Application 17/221,535
Patent No. 10,671,699
Patent No. 10,990,726
A system to verify an integrated circuit hardware design for an n-way set associative cache, the n-way set associative cache configured to store a subset of data stored in a main memory, the system comprising:
A system to verify an integrated circuit hardware design for an n-way set associative cache, the n-way set associative cache configured to store a subset of data stored in a main memory, the system comprising:
 A system to verify an integrated circuit hardware design for an n-way set associative cache, the n-way set associative cache configured to store a subset of data stored in a main memory, the system comprising: 
one or more processors; and
one or more processors; and
one or more processors; and
memory comprising computer executable instructions that when executed by the one or more processors cause the one or more processors to implement:
memory comprising computer executable instructions that when executed by the one or more processors cause the one or more processors to implement:
memory comprising computer executable instructions that when executed by the one or more processors cause the one or more processors to implement: 
an address generator configured to:
an address generator comprising:
one or more address generator modules comprising a cache set address generator module, wherein the one or more address generator modules are configured to: 
receive an address request;
an interface configured to: in response to receiving an address request, forward the received address request to an address generator module of the address generator; and
in response to receiving an address request from an interface,
in response to receiving the address request, select an address from a list of cache set addresses, the list of cache set addresses comprising one or more addresses of the main memory corresponding to each of one or more target sets; and
in response to receiving an address from the address generator module, provide the received address to a driver to apply stimulus to an instantiation of the integrated circuit hardware design for the n-way set associative cache based on the received address; and
select an address from a list of cache set addresses, the list of cache set addresses comprising one or more addresses of the main memory corresponding to each of one or more target sets, and provide the selected address to the interface, 
provide the selected address to a driver to apply stimulus to an instantiation of the integrated circuit hardware design for the n-way set associative cache based on the received address.
a cache set address generator module configured to: generate a list of cache set addresses that comprises one or more addresses of the main memory corresponding to each of one or more target sets; in response to receiving an address request from the interface, select an address from the list of cache set addresses; and provide the selected address to the interface; wherein the provided selected address is compared at the one or more processors with a reference address and the integrated circuit hardware design is determined to be verified if the provided selected address matches the reference address.
wherein the interface in response to receiving an address from the one or more address generator modules, provides the received address to a driver to apply stimulus to an instantiation of the integrated circuit hardware design for the n-way set associative cache based on the received address.


	The independent claims 1, 13 and dependent claims 2-12, 14-20 of the instant Application correspond to the independent claims 1, 19 and dependent claims 2-18, 20; and independent claims 1, 12 and dependent claims 2-11, 13-20 of the Patents respectively. The corresponding claims are different in their wording and slightly rearranged, but clearly disclose the same subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cischke (US Patent 7,386,434).
With respect to claim 1 Cischke teaches A system to verify an integrated circuit hardware design for an n-way set associative cache, the n-way set associative cache configured to store a subset of data stored in a main memory (Abstract; col. 1, ll.7-10), the system comprising:
one or more processors (processor 204 of one or more computers (col. 8, l.8; col. 7, ll.48-49)); and 
memory comprising computer executable instructions that when executed by the one or more processors cause the one or more processors to implement (storage device 206/memory composing instructions to be executed by processor 204 (col. 8, ll.1-3)): 
an address generator (means for generating an address (col. 2, ll.50-51)) configured to: 
receive an address request (col. 6, ll.23-25); 
in response to receiving the address request, select an address from a list of cache set addresses, the list of cache set addresses comprising one or more addresses of the main memory corresponding to each of one or more target sets (using function generating programs/FGP select address values from the set address of the main memory corresponding to the portion/target sets of cache addresses (col. 10, ll.10-11, ll.24-25; col. 6, ll.18-19; col. 4, ll.59-61)); and 
provide the selected address to a driver to apply stimulus to an instantiation of the integrated circuit hardware design for the n-way set associative cache based on the received address (applying stimuli to a portion of a design under test, wherein FGP provides data verification for selected address values (col. 4, ll.14-17, ll.27-28; col. 9, ll.43-45; col. 12, ll.23-26, ll.34-36; col. 9, ll.5-9)); .
With respect to claim 13 Cischke teaches A method of verifying an integrated circuit hardware design for an n-way set associative cache, the n-way set associative cache configured to store a subset of data stored in a main memory (Abstract; col. 1, ll.7-10), the method comprising: 
in response to receiving an address request at an address generator, selecting an address from a list of cache set addresses, the list of cache set addresses comprising one or more addresses of the main memory corresponding to each of one or more target sets (using function generating programs/FGP select address values from the set address of the main memory corresponding to the portion/target sets of cache addresses (col. 10, ll.10-11, ll.24-25; col. 6, ll.18-19; col. 4, ll.59-61)); and 
providing the selected address from the address generator to a driver to apply stimulus to an instantiation of the integrated circuit hardware design for the n-way set associative cache based on the received address (applying stimuli to a portion of a design under test, wherein FGP provides data verification for selected address values (col. 4, ll.14-17, ll.27-28; col. 9, ll.43-45; col. 12, ll.23-26, ll.34-36; col. 9, ll.5-9)).
With respect to claims 2-12, 14-20 Cischke teaches:
Claims 2, 14: wherein the system further comprises an interface, and wherein the address generator is configured to: receive the address request from the interface; and provide the selected address to the interface which provides the received selected address to the driver (col. 5, ll.3-6; col. 8, ll.15-21).
Claim 3: wherein the address generator comprises a cache set address generator module and at least one other address generator module, wherein each address generator module is configured to: receive an address request; in response to receiving the address request, select an address of the main memory in a different manner than the cache set address generator module; and provide the selected address (col. 6, ll.23-25; col. 10, ll.10-11, ll.24-25; col. 6, ll.18-19; col. 4, ll.59-61).
Claims 4, 15: wherein the address generator comprises a random address generator module configured to, in response to receiving an address request, pseudo-randomly select an address of the main memory (col. 2, l.53; col. 6, ll.40-41).
Claims 5, 16: wherein the address generator comprises a previous address generator module configured to, in response to receiving an address request, select an address from the list of previous addresses, wherein the address generator records the address provided to the driver in a list of previous addresses (col. 6, ll.4-7; col. 5, ll.66-67; col. 13, ll.21-24).
Claims 6, 17: wherein the address generator comprises a previous atomic address generator module configured to, in response to receiving an address request, select an address from the list of previous atomic addresses, wherein the address generator records the address provided to the driver in a list of previous atomic addresses if the address provided to the driver is marked as an atomic address (col. 13, ll.21-24; col. 14, ll.1-3).
Claims 7, 18: and the system is further configured to, in response to receiving the address request at the address generator, select one of the address generator modules to fulfill the received address request by: determining whether the received address request is a generic request; and in response to determining the address request is a generic request, selecting one of the address generator modules to fulfill the received request based on one or more selection parameters, the one or more selection parameters specifying at least a weighting of one or more of the address generator modules that influences the likelihood that a particular address generator module will be selected to fulfill the received address request (col. 10, ll.2-4, ll.10-11, 17-18).
Claims 8, 19: being further configured to, in response to receiving the address select one of the address generator modules to fulfill the received address request by: determining whether the received address request is a method-specific request, a method-specific request specifying a particular address generator module to fulfill the address request; and in response to determining that the address request is a method-specific request, selecting the particular address generator module specified in the address request to fulfill the received address request (col. 4, ll.31-32, ll.65-67; col. 6, ll.12-13).
Claim 9: wherein the address generator configured to: generate a list of cache set addresses that comprises one or more addresses of the main memory corresponding to each of one or more target sets of sets of the n-way set associative cache (col. 9, ll.1-3; col. 2, ll.50-51; col. 12, ll.11-13).
Claim 10: wherein the address generator is configured to generate the list of cache set addresses by: selecting a subset of sets of the n-way set associative cache as the one or more target sets; mapping each target set to one or more addresses of the main memory using a reverse hashing algorithm which matches a hashing function performed by the n-way set associative cache; and storing the one or more addresses for each target set in the list of cache set addresses (col. 5, ll.24-26).
Claim 11: wherein the integrated circuit hardware design for the n-way set associative cache, when processed in an integrated circuit manufacturing system, configures the integrated circuit manufacturing system to manufacture an n-way set associative cache (col. 1, ll.22-25; col. 6, ll.49-50).
Claim 12: further comprising: the driver configured to: send the address request to the address generator; receive the address provided by the address generator; generate stimulus for the n-way set associative cache based on the received address; and apply the generated stimulus to an instantiation of the integrated circuit hardware design for the n-way set associative cache (col. 9, ll.5-6, ll.27-28; col. 13, ll.64-67).
Claim 20: A non-transitory computer readable storage medium having stored thereon computer executable instructions, which when executed cause at least one processor top perform the method (col. 2, ll.56-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cischke as applied to claim 1 above, and further in view of Davis et al. (US Patent 7,444,499).
With respect to claims 9-12 Cischke teaches all limitations of claim 1 from which claims depend. However Cischke lacks specifics regarding “n-way set associative cache”. Davis et al. teaches simulating/verifying a processor comprising shared cache, wherein cache is 16-way set associative cache (col. 1, ll.45-48; col. 3, ll.13-14; col. 4, ll.11-14).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Davis et al. to teach specific subject matter Cischke does not teach, because it provides a microarchitectural simulation model that represents features of processor 10 at a high level of abstraction may be employed to test the effects of adding, deleting or modifying the general behavior of functional components of processor 10 (col. 12, ll.41-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/29/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851